The use of headings such as “A) parameter design,” “(2) extracting data of the nail hole,” etc (claim 16) is not typically seen in claims, and may serve to confuse the scope of the claims and/or the reader. Therefore, the use of these headings is not recommended.
Claim 16 is objected to. There is a typographical error in line 2 of Sec 3 and a grammatical error in lines 2-4 of Sec 4, for example. If possible, please review the claims for any other typos/errors.
The term “standardized” will be interpreted according to its dictionary definition. If some other definition controls, the Applicant should clarify. Consider simply deleting the term.
4.	The specification is objected to because of the following informalities: The part shown in Figure 6 is described (and claimed) as a “metal graft”. This is confusing because the figure appears to show a bone plate and not a “graft”. Usually, a graft is placed into anatomy or bone such as a mandible, and not over anatomy or bone as the bone plate of Figure 6 may suggest. It is assumed that certain terms in the claim are terms of art, such as “expected size through digital technique”. As text searches did not yield any definitive results, terms such as these should be briefly explained, references submitted, etc.
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all of the elements and features of the claimed invention must be shown, including, but not limited to: 
better detail regarding the standardized sleeve (the views of the sleeve in Figs. 1 & 3 are obstructed, and it is somewhat unclear how element 5 is a sleeve or why that matters)
lumen curve
chamfered cuboid aspect of the osteotomy guide standardized part (Fig. 1 does not appear to be cuboid, let alone chamfered cuboid)
all features/elements of the claimed invention should be shown
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The term “simulation matching” is somewhat unclear. If this is a term of art, it might be good to supply a brief description of what it is; better yet, if the term’s intended meaning can be more particularly claimed within the claim itself, it might be a good thing. If the term isn’t critical to the claim as a whole, consider deleting it. 
It is unclear if the “hole-free guide plate” and the “osteotomy guide plate” are one and the same. For example, are these the same item at different times in a production process or are they separate and distinct structures after the method is completed?
It is unclear whether product creation is actually required. Does a physical product(s) result in performing the method, or does the claim only require the capability of making a product(s) via the method?
As far as antecedent basis, there is no antecedent basis for at least “the surface of the preoperative mandibular model” in claim 17 and “the coverage area of the fibula model” in claim 18. Applicant is urged to take corrective action for any other terms lacking antecedent basis that may be present in the claims. As these are being claimed, perhaps a drawing of one or the other of the anatomical models should be incorporated into updated drawings.
It is believed possible terms of art are used in the claim such as “expected size through digital technique” “simulation matching” and the like. It is unclear what these terms may entail and text searches do not yield any definitive results. As such it is recommended that particular terms of art such as these be avoided whenever possible, unless their definitions are readily available or provided, and are critical to the invention as a whole.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.